Exhibit 10.1

 

--------------------------------------------------------------------------------

 

WMG ACQUISITION CORP.

Issuer

 

ATLANTIC MOBILE LLC

 

ATLANTIC SCREAM LLC

 

BULLDOG ENTERTAINMENT GROUP LLC

 

BULLDOG ISLAND EVENTS LLC

 

GRIFFEN CORP.

 

NON-STOP MUSIC HOLDINGS INC.

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

Trustee

 

--------------------------------------------------------------------------------

 

NINTH SUPPLEMENTAL INDENTURE

 

Dated as of August 3, 2007

 

TO

 

INDENTURE

 

Dated as of April 8, 2004

 

as amended

 

U.S. Dollar-denominated 7 3/8% Senior Subordinated Notes due 2014

 

Sterling-denominated 8 1/8% Senior Subordinated Notes due 2014

 

--------------------------------------------------------------------------------

 

 

 



--------------------------------------------------------------------------------

This NINTH SUPPLEMENTAL INDENTURE is dated as of this 3rd day of August 2007
(the “Ninth Supplemental Indenture”), among WMG ACQUISITION CORP., a Delaware
corporation (the “Company”), ATLANTIC MOBILE LLC, ATLANTIC SCREAM LLC, BULLDOG
ENTERTAINMENT GROUP LLC, BULLDOG ISLAND EVENTS LLC, GRIFFEN CORP., NON-STOP
MUSIC HOLDINGS INC. (each, a “Subsidiary Guarantor,” and collectively, the
“Subsidiary Guarantors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
indenture trustee (the “Trustee”).

 

WHEREAS, the Company, the guarantors parties thereto and the Trustee entered
into an Indenture dated as of April 8, 2004, as amended by the First
Supplemental Indenture, dated as of November 16, 2004 among the Company, the
Trustee, WEA Urban LLC and WEA Rock LLC (since renamed Asylum Records LLC and
East West Records LLC, respectively), as further amended by the Second
Supplemental Indenture, dated as of May 17, 2005, among the Company, the
Trustee, NonZero, LLC (since renamed Cordless Recordings LLC) and The Biz LLC,
as further amended by the Third Supplemental Indenture, dated as of
September 28, 2005, among the Company, the Trustee and Lava Records LLC, as
further amended by the Fourth Supplemental Indenture, dated as of October 26,
2005, among the Company, the Trustee and BB Investments LLC, as further amended
by the Fifth Supplemental Indenture, dated as of November 29, 2005, among the
Company, the Trustee and Perfect Game Recording Company LLC, as further amended
by the Sixth Supplemental Indenture, dated as of June 30, 2006, among the
Company, the Trustee, En Acquisition Corp., Rep Sales, Inc., Restless
Acquisition Corp., Ryko Corporation, Rykodisc, Inc., Rykomusic, Inc., Warner
Music Austria Beteiligungsmanagement GmbH, Warner Music Austria Holding GmbH,
Warner Music Canada Asset Holdings LLC and Warner Music Investments Luxembourg
S.a.r.l., as further amended by the Seventh Supplemental Indenture, dated as of
September 29, 2006, among the Company, the Trustee, Alternative Distribution
Alliance, Maverick Recording Company and Maverick Partner Inc., and as further
amended by the Eighth Supplemental Indenture, dated as of November 29, 2006,
among the Company, the Trustee, Atlantic Productions LLC and FBR Investments LLC
(collectively, the “Indenture”), for the benefit of each other and for the equal
and ratable benefit of the Holders of the U.S. Dollar-denominated 7 3/8% Senior
Subordinated Notes due 2014 and the Sterling-denominated 8 1/8% Senior
Subordinated Notes due 2014 (the “Notes”). Capitalized terms used herein without
definition have the meanings ascribed to such terms in the Indenture;

 

WHEREAS, Section 4.16 of the Indenture requires the Company to cause certain
Restricted Subsidiaries to execute and deliver a supplemental indenture to the
Indenture providing for issuance by such Restricted Subsidiary of a Subsidiary
Guarantee of payment of the Notes;

 

WHEREAS, Section 9.01(6) of the Indenture provides that, without the consent of
the Holders, the Company and the Trustee, together, may amend or supplement the
Indenture, the Guarantees and the Notes without notice to or consent of any
Holder to add a Guarantee of the Notes;

 

WHEREAS, the Company and the Subsidiary Guarantors desire and have requested the
Trustee to join with it in the execution and delivery of this Ninth Supplemental
Indenture;

 

NOW, THEREFORE, in consideration of the addition of the Subsidiary Guarantors
named below as Subsidiary Guarantors hereunder, the Company and each of the
Subsidiary Guarantors named below covenant and agree with the Trustee as
follows:

 

1. Each of Atlantic Mobile LLC, Atlantic Scream LLC, Bulldog Entertainment Group
LLC, Bulldog Island Events LLC, Griffen Corp. and Non-stop Music Holdings Inc.
shall become a Subsidiary Guarantor as of the date of this Ninth Supplemental
Indenture by execution and delivery of this Ninth Supplemental Indenture.

 

2. The Indenture, as supplemented and amended by this Ninth Supplemental
Indenture, is in all respects ratified and confirmed, and the Indenture and this
Ninth Supplemental Indenture shall be read, taken and construed as one and the
same instrument.

 

3. If any provision hereof limits, qualifies or conflicts with another provision
hereof which is required to be included in this Ninth Supplemental Indenture by
any of the provisions of the Trust Indenture Act, such required provision shall
control.

 

2



--------------------------------------------------------------------------------

4. All covenants and agreements in this Ninth Supplemental Indenture by the
Company and each of the Subsidiary Guarantors shall bind their respective
successors and assigns, whether so expressed or not.

 

5. In case any provision in this Ninth Supplemental Indenture shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

6. Nothing in this Ninth Supplemental Indenture, expressed or implied, shall
give to any Person, other than the parties hereto and their successors
hereunder, and the Holders any benefit or any legal or equitable right, remedy
or claim under this Ninth Supplemental Indenture.

 

7. THIS NINTH SUPPLEMENTAL INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

8. This Ninth Supplemental Indenture shall comply with the Trust Indenture Act
as then in effect.

 

9. The Ninth Supplemental Indenture may be executed in any number of
counterparts, each of which shall be an original; but such counterparts shall
together constitute but one and the same instrument.

 

10. In case any one or more of the provisions of this Ninth Supplemental
Indenture or in the Notes shall be held invalid, illegal or unenforceable, in
any respect for any reason, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions shall not
in any way be affected or impaired thereby, it being intended that all of the
provisions hereof shall be enforceable to the full extent permitted by law.

 

11. The recitals contained herein shall be taken as statements of the Issuer and
each of the Subsidiary Guarantors, and the Trustee assumes no responsibility for
their correctness. The Trustee makes no representations as to the validity or
sufficiency of the Indenture, this Ninth Supplemental Indenture or of the Notes
and shall not be accountable for the use or application by the Company of the
Notes or the proceeds thereof.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Ninth Supplemental Indenture
as of the date first written above.

 

WMG ACQUISITION CORP. By:  

/s/    PAUL ROBINSON        

Name:   Paul Robinson Title:   Senior Vice President and Deputy General Counsel
ATLANTIC MOBILE LLC, By:  

/s/    PAUL ROBINSON        

Name:   Paul Robinson Title:   Vice President and General Counsel ATLANTIC
SCREAM LLC, By:  

/s/    PAUL ROBINSON        

Name:   Paul Robinson Title:   Vice President and General Counsel BULLDOG
ENTERTAINMENT GROUP LLC, By:  

/s/    PAUL ROBINSON        

Name:   Paul Robinson Title:   Vice President and General Counsel BULLDOG ISLAND
EVENTS LLC, By:  

/s/    PAUL ROBINSON        

Name:   Paul Robinson Title:   Vice President and General Counsel GRIFFEN CORP.,
By:  

/s/    PAUL ROBINSON        

Name:   Paul Robinson Title:   Vice President and General Counsel NON-STOP MUSIC
HOLDINGS INC., By:  

/s/    PAUL ROBINSON        

Name:   Paul Robinson Title:   Vice President and General Counsel WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Indenture Trustee By:  

/s/    JEFFERY ROSE        

Name:   Jeffery Rose Title:   Vice President

 

4